Appeal from an order of the Family Court, Oneida County (Frank S. Cook, J.H.O.), entered March 17, 2009 in a proceeding pursuant to Family Court Act article 6. The order granted the parties joint legal child custody with Michael Patterson having primary physical custody and Judi Patterson having visitation.
It is hereby ordered that the order so appealed from is *1658unanimously dismissed without costs as moot (see Matter of Kelly F. v Gregory A.F., 34 AD3d 1277 [2006]). Present — Scudder, PJ., Martoche, Centra, Fahey and Green, JJ.